FILED
                            NOT FOR PUBLICATION
                                                                            MAY 24 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


DEBRA ERIKA MCGARRAH,                            No. 14-15821

              Plaintiff - Appellant,             D.C. No. 2:12-cv-02296-AC

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
              Allison Claire, United States Magistrate Judge, Presiding

                       Argued and Submitted April 13, 2016
                            San Francisco, California

Before:       SCHROEDER, KOZINSKI and TROTT, Circuit Judges.

      1. The ALJ may discredit the opinion of an examining doctor only after

articulating “specific and legitimate reasons that are supported by substantial

evidence in the record.” Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir. 1995).

The ALJ here gave reduced weight to the opinions of Dr. Kalman and Dr. Kolin

          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                               page 2
after concluding that their one-time assessments were inconsistent with treatment

notes from Dr. Fernandez, who had been McGarrah’s psychiatrist for several years.

That conclusion is supported by the record. Dr. Fernandez consistently reported

that McGarrah had organized thoughts and good judgment. Moreover, Dr.

Fernandez indicated on more than one occasion that McGarrah’s condition was

improving. The moderate limitations described by Dr. Kalman and Dr. Kolin are

at odds with the rosier account provided by Dr. Fernandez. When, as here, treating

physicians provide differing assessments, the ALJ is entitled to resolve the conflict.

Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). Given that the decision

to discredit Dr. Kalman and Dr. Kolin was supported by substantial evidence, we

will not revisit that decision on appeal.


      2. The ALJ did not err in assessing McGarrah’s residual functional capacity

(RFC). “[A]n ALJ’s assessment of a claimant adequately captures restrictions

related to concentration, persistence, or pace where the assessment is consistent

with restrictions identified in the medical testimony.” Stubbs-Danielson v. Astrue,

539 F.3d 1169, 1174 (9th Cir. 2008). Dr. Kalman and Dr. Kolin stated that

McGarrah could perform simple tasks. Thus, McGarrah’s RFC to perform simple

tasks adequately captured her moderate limitations.
                                                                                  page 3
      The ALJ did err by failing to include a limitation to simple tasks in the

hypothetical question that she posed to the vocational expert. But this error was

harmless. Based on the information provided, the vocational expert opined that the

hypothetical worker would be able to perform jobs such as packer and dishwasher.

The Commissioner’s Dictionary of Occupational Titles identifies both of these jobs

as having a specific vocational preparation level of 2, which corresponds to

“unskilled work.” See Social Security Ruling 00–4p., 65 Fed. Reg. 75,759, 75,760

(Dec. 4, 2000). “Unskilled work” is defined as “work which needs little or no

judgment to do simple duties that can be learned on the job in a short period of

time.” 20 C.F.R. § 404.1568(a). Thus, packers and dishwashers are able to

perform simple work. From this it follows that the vocational expert’s answer to

the hypothetical question would not have been different even if the limitation to

simple work had been included as a part of the question. Because the mistake in

formulating the question did not “negate the validity of the ALJ’s ultimate

conclusion,” the error was harmless. Molina v. Astrue, 674 F.3d 1104, 1115 (9th

Cir. 2012).


      AFFIRMED.